Citation Nr: 0513332	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for 
hyperventilation/heat exhaustion, claimed as fainting spells.  

2.  Entitlement to service connection for allergic rhinitis, 
claimed as allergies.  

3.  Entitlement to service connection for a skin disability, 
claimed as a skin rash.  

4.  Entitlement to service connection for nephrolithiasis, 
claimed as kidney stones.  

5.  Entitlement to service connection for a lumbar strain, 
claimed as a back condition.  

6.  Entitlement to service connection for a left leg 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.  

These matters were previously before the Board in January 
2004.  The Board remanded the matters to the RO in order to 
afford the veteran an opportunity to appear at a hearing at 
the RO before a Veteran's Law Judge.  A hearing was scheduled 
in November 2004.  Unfortunately, and despite notice of the 
hearing, the veteran failed to report as scheduled.  

The issue of service connection for a skin disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a pre-service history of episodes of 
dizziness and fainting trouble.  During service, the veteran 
fainted and suffered from heat exhaustion on one occasion.  
Continuing pathology was not shown.

2.  There is no competent evidence that the veteran suffers 
from a current disability manifested by hyperventilation/heat 
exhaustion.  

3.  There is unequivocal evidence that the veteran had 
episodes preexisting allergic rhinitis disorder prior to 
entry into active duty military service.  

4.  There is unequivocal evidence that preexisting episodes 
of allergic rhinitis disorder did not undergo an increase in 
severity during service.  

5.  There is no competent evidence that the veteran suffers 
from a current disability manifested by allergic rhinitis.  

6.  The veteran was treated for a right ureteral stone during 
service.  There is no competent evidence of current treatment 
for nephrolithiasis or evidence of any current kidney stone.  

7.  The veteran had a history of a lumbar strain prior to 
entry into service.  A lumbar strain during service was acute 
and transitory and did not result in an underlying chronic 
disability.  Continuing strain was not shown.

8.  A current low back condition, first shown many years 
after service, and diagnosed as degenerative disc disease, 
has not been shown to be linked to an incident or injury 
during service.  Arthritis was first shown over 1 year 
following separation from service.

9.  The veteran has a left leg condition manifested by 
parasthesia, pain, and left hip radiation.  There is no 
competent evidence that the veteran's current left leg 
condition was incurred in or aggravated by service.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by hyperventilation/heat 
exhaustion was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  

2.  Some allergic rhinitis clearly and unmistakably pre-
existed service and clearly and unmistakably was not 
aggravated by service.  Chronic allergic rhinitis was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

3.  Chronic nephrolithiasis was not incurred in or aggravated 
by service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).  

4.  A chronic lumbar strain was not incurred in or aggravated 
by service disc disease was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

5.  A left leg disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claims for 
service connection in July 2002.  In an August 2002 letter 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing an injury in military service or a 
disease that began in or was made worse during service.  In 
addition, the veteran was informed of the responsibility to 
identify, or to submit evidence directly to VA.  He was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claims, including complete authorizations to 
obtain VA and private medical evidence.  

For the above reasons, the Board finds that the RO's notice 
in August 2002 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
through the VA medical system.  The RO has obtained the 
veteran's VA outpatient treatment records.  In a September 
2002 statement the veteran reported that there was no other 
evidence of record not currently associated with his claims 
file that was necessary to substantiate his claim.  Prior to 
the certification of the appeal to the Board, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment, and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002).  To rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111 (West 2002), the VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before the VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004). 

A.  Hyperventilation/Heat Exhaustion

During the veteran's pre-induction physical examination in 
April 1968, the veteran reported a history of episodic 
dizziness or fainting trouble, night sweats, palpitation or 
pounding heart, and nervous trouble.  The physician commented 
that he had dizziness when exhausted and was short of breath 
when over-heated.  A clinical evaluation of the lungs and 
chest was normal.  

In August 1968, the veteran was admitted to the U.S. Army 
Hospital in Fort Jackson, South Carolina for treatment of 
heat exhaustion.  Following a physical examination, he was 
diagnosed with hyperventilation and heat exhaustion.  

During his separation physical examination in March 1970, the 
veteran did not report any current complaints of 
hyperventilation, heat exhaustion or asthma.  Clinical 
evaluation of the lungs and chest was normal.  The veteran 
was found qualified for separation.  

VA outpatient treatment records from June 1997 to October 
2002 do not reveal complaints, diagnoses or treatment for a 
disability manifested by either hyperventilation or heat 
exhaustion.  

In this matter, the competent evidence reflects that the 
veteran had an acute episode of hyperventilation and heat 
exhaustion prior to service.  In this respect, the conditions 
were noted by the veteran and by the examiner upon induction 
into the military service.  The service medical records show 
one incident of heat exhaustion and hyperventilation.  They 
do not reveal that a preexisting chronic disability that was 
aggravated beyond the natural course of the disability during 
service.  Rather, they show that, other than the one 
incident, the conditions did not require medical treatment 
for the remainder of his service.  Finally, it is significant 
that no disability manifested by hyperventilation or heat 
exhaustion was noted upon discharge.  

The more important fact, however, is that there is no 
competent evidence that the veteran currently has a 
disability manifested by either hyperventilation or heat 
exhaustion.  The supplied VA outpatient treatment records do 
not reveal complaints or treatment for either condition.  As 
indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the appeal must be denied because the first 
essential criterion for a grant of service connection-
competent evidence of the claimed disability--has not been 
met.  

B.  Allergic Rhinitis

The veteran's April 1968 pre-induction examination noted a 
history of episodic allergic rhinitis and chronic bronchitis.  
A May 1968 letter from the veteran's private physician 
indicated that he treated the veteran for allergic rhinitis 
and chronic bronchitis.  Another note indicated that he had 
an allergy to dust, feathers, flies and molds.  A June 1968 
Army Medical Clinic record noted that the veteran had a long 
history of recurrent rhinitis accompanied by post nasal drip.  

Service medical records include an August 1968 note that 
indicated a history of allergies.  

The veteran's separation examination in March 1970 did not 
note any complaints or clinical findings of allergic 
rhinitis.  Clinical evaluation of the nose, throat, lungs, 
and chest were normal.  

The veteran's VA outpatient treatment records do not show 
complaints or treatment for allergies, allergic rhinitis or 
bronchitis.  

Similar to the claim for service connection for 
hyperventilation/heat exhaustion above, the veteran's service 
medical records clearly note that the veteran had an episodic 
history of rhinitis prior to service.  This was noted upon 
the pre-induction examination, by the veteran's private 
physician, and by a June 1968 Army evaluation of the 
condition.  The veteran's service medical records include a 
notation of rhinitis, but in no way show that the preexisting 
disability was aggravated or became chronic during service.  

Moreover, the current VA outpatient treatment records show no 
complaints or treatment for rhinitis.  As such, in the 
absence of a current disability, service connection is not 
warranted for rhinitis.  

C.  Nephrolithiasis

The veteran's service medical records reflect that he was 
hospitalized on September 30, 1969 for treatment of a right 
ureteral stone.  The hospital report indicated that the 
veteran passed the stone without requiring surgical 
intervention.  He was discharged to duty on October 1, 1969.  
His service discharge did not include any complaints of a 
current kidney disability.  Evaluation of the veteran's 
genitourinary system was normal.  

The veteran's VA outpatient treatment records note a history 
of calculus of the kidney but otherwise do not show 
complaints or treatment for a kidney disability or kidney 
stones.  

Upon review of the evidence of record, the Board finds that 
service connection for nephrolithiasis is not warranted.  In 
this matter, while the service medical records reflect 
treatment for a kidney stone during service, they do not show 
that such condition resulted in a chronic disability.  
Rather, the remainder of his service medical records and his 
service discharge examination do not show further treatment 
for a kidney stone condition.  Subsequent to service, there 
is no evidence of recurrence of kidney stones.  While the VA 
outpatient treatment records note the history of kidney 
stones, they do not show current treatment for 
nephrolithiasis or include an opinion linking a current 
kidney stone disability to service.  

As such, the preponderance of the evidence is against the 
claim and the claim must be denied.   

D.  Lumbar Strain

Prior to service, a July 1967 treatment report from the 
veteran's orthopedic surgeon indicated that the veteran had a 
recent history of low back pain with radiation upward between 
his shoulders without a specific preceeding trauma to his low 
back.  He denied any true sciatica and reported that he had 
not lost time from work as a result of the condition.  A 
physical examination, noted mild tenderness to depalpation at 
the lumbo-sacral joint without sciatic nerve tenderness.  A 
neurologic examination was normal.  X-rays were normal.  The 
diagnosis was possible subacute and chronic lumbo-sacral 
strain on a muscular and ligamentous basis but no evidence of 
major low back problems or ruptured discs.  

During the veteran's pre-induction examination in April 1968, 
the veteran reported a history of a low back sprain in 1967.  

His service medical records reflect treatment for a lumbar 
strain in May 1969.  There were no neurological findings.  An 
x-ray examination was normal.  
During his discharge examination in March 1970, the veteran 
reported that his health was "good".  On a statement of 
medical history he indicated that he did not currently have 
back trouble of any kind.  Clinical evaluations of the spine 
and musculoskeletal system were normal.  

An October 1997 VA x-ray examination of the lumbar spine 
revealed satisfactory alignment and disc space preserved.  
However, there were some degenerative changes involving the 
facets at L4-L5 and L5-S1.  A September 2001 treatment note 
recorded the veteran's complaints of left leg tingling and 
pain.  He also reported a history of degenerative joint 
disease of the spine and of old injuries to the cervical and 
lumbar spine.  

An October 2001 x-ray examination revealed evidence of 
degenerative disc disease extending from L3 through S1 with a 
grade 1 spondylolisthesis at L4-L5.  A MRI of the lumbar 
spine revealed benign disc bulging at L4-5, L5-S1.  There was 
no herniation.  The diagnosis was degenerative stenosis.  A 
May 2002 physical therapy note indicated that the veteran had 
left hip and low back pain.  The therapist noted that the 
left hip appeared to be the primary source of the veteran's 
complaints.  A June 2002 x-ray examination of the hip 
revealed superolateral joint space narrowing that was 
characterized as "severe".  

In this matter, the Board finds that service connection for a 
low back disability is not warranted.  The evidence reveals 
that while the veteran has a current degenerative disc 
disease and arthritis of the lumbar spine, there is no 
indication that such is due to an incident or injury 
sustained during service.  In this respect, since discharge, 
the first evidence of treatment for a low back condition is 
not until October 1997, some 27 years following service.  
There is no evidence of arthritis within 1 year of service 
separation, so service connection cannot be presumed.

Additionally, the veteran's service medical records do not 
indicate that he sustained a chronic low back condition 
during service.  Rather, the veteran's service medical 
records show treatment on one occasion for a low back sprain.  
There were no follow-up treatments for the condition or other 
recorded injury during service.  By the time of discharge, 
the veteran reported no symptomatology associated with the 
low back, and upon physical examination, the low back and 
spine were found to be clinically normal.  Hence, the 
evidence reveals that a low back sprain sustained during 
service was acute and transitory and did not result in a 
chronic disabling condition.  

Finally, while there is evidence that the veteran had a pre-
service history of an episode low back strain, the Board can 
find no basis to determine that such underwent an aggravation 
of that condition during service.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 at 55-57 (1990).

E.  Left Leg Condition

The veteran's service medical records do not show complaints 
or treatment for a left leg condition.  During a discharge 
examination in March 1970, a physical examination of the 
lower extremities was clinically normal.  

During VA outpatient treatment in August 2001, the veteran 
complained of numbness and tingling in his left leg.  He 
stated that he was walking with a limp.  He reported that the 
symptoms started two weeks prior.  During a physical 
examination in September 2001, he was diagnosed with left leg 
parasthesia, new onset.  A May 2002 physical therapy note 
indicated that the lower extremity pain appeared to be due to 
a left hip condition.  A June 2002 x-ray examination of the 
left hip showed severe superolateral joint space narrowing 
and large marginal osteophytes.  

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002).  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In this matter, the 
competent medical evidence shows that the veteran suffers 
from left leg parasthesia and pain.  His service medical 
records, however, do not show complaints or treatment for a 
left leg condition, and there is no competent medical 
evidence linking a current left leg disability to an incident 
or injury during service.  

As such, as the preponderance of the evidence is against the 
claim, the claim for service connection for a left leg 
disability is denied.  


ORDER

Service connection for hyperventilation/heat exhaustion is 
denied.  

Service connection for allergic rhinitis is denied.  

Service connection for nephrolithiasis is denied.  

Service connection for a lumbar strain is denied.  

Service connection for a left leg disability is denied.  


REMAND

The Board finds that additional development is warranted with 
respect to the claim for service connection for a skin 
disorder.  

A review of the veteran's service medical records reveals 
that in June 1969, the veteran was treated for a rash on both 
arms.  In January 1970, he was treated for cellulitis of the 
5th digit of the right hand.  His service discharge 
examination in March 1970 did not note any complaints or 
clinical findings of a skin condition.  

Associated VA outpatient treatment records reflect that in 
August 2002, the veteran was seen with complaints of blisters 
on his left hand.  He reported that he got the blisters two 
to three weeks ago, and had never had the problem before.  
The veteran reported that he works with Roundup herbicide and 
a chemical used to wash vehicles.  A biopsy performed by 
veteran's primary care physician revealed a diagnosis of 
porphyria cutanea tarda.  

In a later VA treatment note the veteran reported that the 
blisters were on his left hand and nose.  

He underwent a VA dermatology consultation on August 30, 
2002.  Therein, the veteran reported a history of a scaling 
disorder with small vesicles that had developed over the left 
hand dorsum and the palmar aspect of the left hand.  He also 
had interdigital scaling between the toes of the feet and the 
nails.  The examiner treated the veteran with Lamisil cream.  
He opined that the condition was not porphyria.   

An October 2002 dermatology note indicated that the veteran 
still had vesicles and bullae, reported as being on both 
hands and palms.  There was minimal scaling on the plantar 
aspects of the feet, and discoloration and subungaual 
hyperkeratosis of the right great toenail.  The assessment 
was deep-seated bullae developing on the hands, still 
possibly an id reaction to fungus on the feet.  Further 
testing was recommended to see if the veteran had a bullous 
pemphigoid, a dyshidrotic eczema, or possibly a contact type 
of dermatitis.  

The Board notes that, 38 U.S.C.A. § 5103A(d) provides that 
medical examinations are needed in cases where the evidence 
of record, to include all information and lay and medical 
evidence contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Id.  

In these matters, the veteran has never been afforded a VA 
examination in connection with the claim.  Moreover, there is 
no competent medical evidence of record reflecting an opinion 
with respect to the etiology of the claimed knee 
disabilities.  Finally, there is some inconsistency as to 
whether the veteran has porphyria cutanea tarda or some other 
skin condition.  Accordingly, the Board finds that a VA 
examination is warranted.  

Prior to arranging for the veteran to undergo an examination, 
the RO should give the veteran another opportunity to present 
information and/or evidence in support of his claim on 
appeal.  Additionally, the record reflects that the veteran 
receives treatment through the Dorn VA Medical Center.  
However, records subsequent to October 2002 are not of 
record.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App.  611, 613 (1992).  The Board also points out that, 
under 38 C.F.R. § 3.159, efforts to obtain Federal records 
should continue until either the records are received or 
notification that further efforts to obtain such records 
would be futile is provided.  See 38 C.F.R. § 3.159(c)(1).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should obtain the veteran's 
outstanding treatment records, if any, 
for treatment for a skin condition from 
the Dorn VAMC, following the procedures 
set forth in 38 C.F.R. § 3.159 (2004).  
All records and/or responses received 
should be associated with the claims 
file.  

2.  The RO should request that the 
veteran provide specific information, 
and, if needed, authorization concerning 
any additional, outstanding records of 
pertinent medical treatment for a skin 
since discharge from service.  If the 
veteran responds, the RO should assist 
him in obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159 (2004).  
All records and/or responses received 
should be associated with the claims 
file.  

3.  Thereafter, the veteran should be 
afforded a VA dermatological examination 
to determine the severity and etiology of 
any skin disorder diagnosed.  The claims 
folder must be made available to the 
physician for review in conjunction with 
the examination.  All tests and studies 
deemed necessary should be conducted.  
The examiner is requested to obtain a 
detailed clinical history.  Following the 
examination, the examiner is requested to 
render an opinion as to whether it is as 
likely as not (i.e., at least a 50 
percent probability) that any skin 
disorder diagnosed is related to service, 
to include Agent Orange exposure.  A 
complete rationale for any opinion 
expressed should be included in the 
report. 

4.  After completing the requested 
actions, the RO should readjudicate the 
claim of service connection for a skin 
condition in light of all pertinent 
evidence (to include all that added to 
the claims file since the RO certified 
the appeal to the Board) and legal 
authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


